Exhibit 10.26

PEOPLE’S UNITED FINANCIAL, INC.

2007 RECOGNITION AND RETENTION PLAN

 

--------------------------------------------------------------------------------

Effective as of October 18, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

PURPOSE

Section 1.1

   General Purpose of the Plan.    1

ARTICLE II

DEFINITIONS

Section 2.1

   Award    1

Section 2.2

   Award Notice    1

Section 2.3

   Bank    1

Section 2.4

   Beneficiary    1

Section 2.5

   Board    1

Section 2.6

   Change of Control    1

Section 2.7

   Code    3

Section 2.8

   Committee    3

Section 2.9

   Company    3

Section 2.10

   Disability    3

Section 2.11

   Disinterested Board Member    3

Section 2.12

   Effective Date    3

Section 2.13

   Eligible Director    3

Section 2.14

   Eligible Employee    3

Section 2.15

   Employer    4

Section 2.16

   Exchange Act    4

Section 2.17

   OTS Regulation    4

Section 2.18

   Fund    4

Section 2.19

   Funding Agent    4

Section 2.20

   Funding Agreement    4

Section 2.21

   Person    4

Section 2.22

   Plan    4

Section 2.23

   Retirement    4

Section 2.24

   Service    4

Section 2.25

   Share    5

ARTICLE III

SHARES AVAILABLE UNDER PLAN

Section 3.1

   Shares Available Under Plan.    5

 

i



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION

Section 4.1

   Committee.    5

Section 4.2

   Committee Action.    5

Section 4.3

   Committee Responsibilities.    6

ARTICLE V

THE FUND

Section 5.1

   Contributions.    6

Section 5.2

   The Fund.    6

Section 5.3

   Investments.    6

ARTICLE VI

AWARDS

Section 6.1

   To Eligible Directors.    7

Section 6.2

   To Eligible Employees.    7

Section 6.3

   Awards in General.    7

Section 6.4

   Share Allocations.    7

Section 6.5

   Dividend Rights.    7

Section 6.6

   Voting Rights.    8

Section 6.7

   Tender Offers.    8

Section 6.8

   Limitations on Awards.    9

ARTICLE VII

VESTING

Section 7.1

   Vesting of Awards.    10

Section 7.2

   Designation of Beneficiary.    10

Section 7.3

   Manner of Distribution.    11

Section 7.4

   Taxes.    11

ARTICLE VIII

AMENDMENT AND TERMINATION

Section 8.1

   Termination.    12

Section 8.2

   Amendment.    12

Section 8.3

   Adjustments in the Event of a Business Reorganization.    12

 

ii



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1

   Status as an Employee Benefit Plan.    13

Section 9.2

   No Right to Continued Employment.    13

Section 9.3

   Construction of Language.    13

Section 9.4

   Governing Law.    13

Section 9.5

   Headings.    13

Section 9.6

   Non-Alienation of Benefits.    13

Section 9.7

   Notices.    14

Section 9.8

   Required Regulatory Provisions.    14

Section 9.9

   Approval of Shareholders.    14

 

iii



--------------------------------------------------------------------------------

PEOPLE’S UNITED FINANCIAL, INC.

2007 RECOGNITION AND RETENTION PLAN

ARTICLE I

PURPOSE

Section 1.1 General Purpose of the Plan.

The purpose of the Plan is to promote the growth and profitability of People’s
United Financial, Inc. and its affiliated companies and to provide eligible
directors, certain key officers and employees of People’s United Financial, Inc.
and its affiliated companies with an incentive to achieve corporate objectives,
to attract and retain directors, key officers and employees of outstanding
competence, to recognize the contributions of directors, key officers and
employees in achieving business objectives, and to provide such directors,
officers and employees with an equity interest in People’s United Financial,
Inc. and its affiliated companies.

ARTICLE II

DEFINITIONS

The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:

Section 2.1 Award means a grant of Shares to an Eligible Director or Eligible
Employee pursuant to section 6.1 or 6.2.

Section 2.2 Award Notice means, with respect to a particular Award, a written
instrument signed by the Company and the Awards recipient evidencing the
granting of the Award and establishing the terms and conditions thereof.

Section 2.3 Bank means People’s United Bank and any successor thereto.

Section 2.4 Beneficiary means the Person designated by an Eligible Director or
Eligible Employee pursuant to section 7.2 to receive distribution of any Shares
available for distribution to such Eligible Director or Eligible Employee, in
the event such Eligible Director or Eligible Employee dies prior to receiving
distribution of such Shares.

Section 2.5 Board means the Board of Directors of the Company.

Section 2.6 Change of Control means any of the following events:

(a) the consummation of a reorganization, merger or consolidation of the Company
with one or more other persons, other than a transaction following which:



--------------------------------------------------------------------------------

(i) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Company; and

(ii) at least 51% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

(b) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;

(c) a complete liquidation or dissolution of the Company;

(d) the occurrence of any event if, immediately following such event, at least
50% of the members of the board of directors of the Company do not belong to any
of the following groups:

(i) individuals who were members of the board of directors of the Company on the
Effective Date; or

(ii) individuals who first became members of the board of directors of the
Company after the Effective Date either:

(A) upon election to serve as a member of the board of Directors of the Company
by affirmative vote of at least three-quarters of the members of such board, or
of a nominating committee thereof, in office at the time of such first election;
or

(B) upon election by the shareholders of the Company to serve as a member of
such board, but only if nominated for election by affirmative vote of at least
three-quarters of the members of the board of directors of the Company, or of a
nominating committee thereof, in office at the time of such first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the board of
directors of the Company;

 

2



--------------------------------------------------------------------------------

(e) approval by the stockholders of the Company of any agreement, plan or
arrangement for the consummation of a transaction which, if consummated, would
result in the occurrence of an event described in section 2.6(a), (b), (c) or
(d); or

(f) any event which would be described in section 2.6(a), (b), (c), (d) or
(e) if the term “Bank” were substituted for the term “Company” therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 2.6, the term “person” shall have the meaning assigned
to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

Section 2.7 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).

Section 2.8 Committee means the Committee described in section 4.1.

Section 2.9 Company means People’s United Financial, Inc., a Delaware
corporation, and any successor thereto.

Section 2.10 Disability means a condition of total incapacity, mental or
physical, for further performance of duty with an Employer which the Committee
shall have determined, on the basis of competent medical evidence, is likely to
be permanent.

Section 2.11 Disinterested Board Member means a member of the Board who (a) is
not a current employee of the Company or a subsidiary, (b) does not receive
remuneration from the Company or a subsidiary, either directly or indirectly, in
any capacity other than as a director, except in an amount for which disclosure
would not be required pursuant to Item 404(a) of the proxy solicitation rules of
the Securities and Exchange Commission and (c) does not possess an interest in
any other transaction, and is not engaged in a business relationship, for which
disclosure would be required pursuant to Item 404(a) or (b) of the proxy
solicitation rules of the Securities and Exchange Commission. The term
Disinterested Board Member shall be interpreted in such manner as shall be
necessary to conform to the requirements of section 162(m) of the Code and Rule
16b-3 promulgated under the Exchange Act.

Section 2.12 Effective Date means October 18, 2007.

Section 2.13 Eligible Director means a member of the board of directors or an
advisory board of an Employer who is not also an employee of any Employer.

Section 2.14 Eligible Employee means any employee whom the Committee may
determine to be a key officer or employee of the Employer and selects to receive
an Award pursuant to the Plan.

 

3



--------------------------------------------------------------------------------

Section 2.15 Employer means the Company, the Bank and any successor thereto and,
with the prior approval of the Board of Directors of the Company, and subject to
such terms and conditions as may be imposed by the Board, any other savings
bank, savings and loan association, bank, corporation, financial institution or
other business organization or institution. With respect to any Eligible
Employee or Eligible Director, the Employer shall mean the entity which employs
such person or upon whose board of directors or advisory board such person
serves.

Section 2.16 Exchange Act means the Securities and Exchange Act of 1934, as
amended.

Section 2.17 OTS Regulations means the rules and regulations of the Office of
Thrift Supervision.

Section 2.18 Fund means the corpus (consisting of contributions paid over to the
Funding Agent, and investments thereof), and all earnings, appreciations or
additions thereof and thereto, held by the Funding Agent under the Funding
Agreement in accordance with the Plan, less any depreciation thereof and any
payments made therefrom pursuant to the Plan.

Section 2.19 Funding Agent means the trustee or custodian of the Fund from time
to time in office. The Funding Agent shall serve as Funding Agent until it is
removed or resigns from office and is replaced by a successor Funding Agent or
Funding Agents appointed by People’s United Financial, Inc.

Section 2.20 Funding Agreement means the agreement between People’s United
Financial, Inc. and the Funding Agent therein named or its successor pursuant to
which the Fund shall be held in trust or custody.

Section 2.21 Person means an individual, a corporation, a bank, a savings bank,
a savings and loan association, a financial institution, a partnership, an
association, a joint-stock company, a trust, an estate, an unincorporated
organization and any other business organization or institution.

Section 2.22 Plan means the People’s United Financial, Inc. 2007 Recognition and
Retention Plan as amended from time to time.

Section 2.23 Retirement means with respect to an Eligible Employee, termination
of all service for all Employers as an employee at or after the normal or early
retirement date set forth in any tax-qualified retirement plan of the Bank,
whether or not the individual in question actually participates in any such
tax-qualified plan of the Bank, and in the case of an Eligible Director,
termination of all service for all Employers as a voting member of the
Employer’s board of directors after the attainment of the latest age at which
the Eligible Director is eligible for election or appointment as a voting member
of the Employer’s board of directors under the Employer’s charter or by-laws.

Section 2.24 Service means service for an Employer as an employee in any
capacity, and service as a director or emeritus director or advisory director of
an Employer.

 

4



--------------------------------------------------------------------------------

Section 2.25 Share means a share of common stock of People’s United Financial,
Inc., par value $.01 per share.

ARTICLE III

SHARES AVAILABLE UNDER PLAN

Section 3.1 Shares Available Under Plan.

(a) The maximum number of Shares available for Awards under the Plan shall be
6,969,050, subject to adjustment pursuant to section 8.3.

(b) An aggregate maximum of 2,090,715 Shares (subject to adjustment pursuant to
section 8.3) may be granted as Awards to Eligible Directors, and a maximum of
348,452 Shares (subject to adjustment pursuant to section 8.3) may be granted as
Awards to any one Eligible Director.

(c) An aggregate maximum of 6,969,050 Shares (subject to adjustment pursuant to
section 8.3) may be granted as Awards to Eligible Employees, and a maximum of
1,742,262 Shares (subject to adjustment pursuant to section 8.3) may be granted
as Awards to any one Eligible Employee.

ARTICLE IV

ADMINISTRATION

Section 4.1 Committee.

The Plan shall be administered by the Compensation and Nominating Committee (the
“Committee”) or such other committee of the Board that is designated and
empowered to perform the functions of the Committee, and shall be composed of
not fewer than two Disinterested Board Members.

Section 4.2 Committee Action.

The Committee shall hold such meetings, and may make such administrative rules
and regulations, as it may deem proper. A majority of the members of the
Committee shall constitute a quorum, and the action of a majority of the members
of the Committee present at a meeting at which a quorum is present, as well as
actions taken pursuant to the unanimous written consent of all of the members of
the Committee without holding a meeting, shall be deemed to be actions of the
Committee. Subject to the terms and conditions of the Plan and such limitations
as may be imposed by the Board, all actions of the Committee shall be final and
conclusive and shall be binding upon the Company and all other interested
parties. Any Person dealing with the Committee shall be fully protected in
relying upon any written notice, instruction, direction or other communication
signed by the Chair of the Committee and one member of the Committee, by two
members of the Committee or by a representative of the Committee authorized to
sign the same in its behalf.

 

5



--------------------------------------------------------------------------------

Section 4.3 Committee Responsibilities.

Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan and shall have such authority as shall
be necessary or appropriate in order to carry out its responsibilities,
including, without limitation, the authority:

(a) to interpret and construe the Plan, and to determine all questions that may
arise under the Plan as to eligibility for Awards under the Plan, the amount of
Shares, if any, to be granted pursuant to an Award, and the terms and conditions
of such Award;

(b) to adopt rules and regulations and to prescribe forms for the operation and
administration of the Plan; and

(c) to take any other action not inconsistent with the provisions of the Plan
that it may deem necessary or appropriate.

ARTICLE V

THE FUND

Section 5.1 Contributions.

The Company shall contribute, or cause to be contributed, to the Fund, from time
to time, such amounts of money or property as shall be determined by the Board,
in its discretion. No contributions by Eligible Directors or Eligible Employees
shall be permitted.

Section 5.2 The Fund.

The Fund shall be held and invested under the Funding Agreement with the Funding
Agent. The provisions of the Funding Agreement shall include provisions
conferring powers on the Funding Agent as to investment, control and
disbursement of the Fund, and such other provisions not inconsistent with the
Plan as may be prescribed by or under the authority of the Board. No bond or
security shall be required of any Funding Agent at any time in office.

Section 5.3 Investments.

The Funding Agent shall invest the Fund in Shares and in such other investments
as may be permitted under the Funding Agreement, including savings accounts,
time or other interest bearing deposits in or other interest bearing obligations
of the Company, in such proportions as shall be determined by the Committee;
provided, however, that in no event shall the Fund be used to purchase more than
6,969,050 Shares (subject to adjustment pursuant to section 8.3).
Notwithstanding the immediately preceding sentence, the Funding Agent may
temporarily invest the Fund in short-term obligations of, or guaranteed by, the
U.S. Government or an agency thereof, or the Funding Agent may retain the Fund
uninvested or may sell assets of the Fund to provide amounts required for
purposes of the Plan.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

AWARDS

Section 6.1 To Eligible Directors.

Subject to the limitations of the Plan and such limitations as the Board may
from time to time impose, the number of Shares as to which an Eligible Director
may be granted an Award shall be determined by the Committee in its discretion;
provided, however, that in no event shall the number of Shares allocated to an
Eligible Director in an Award exceed the number of Shares reserved to the Plan
and not allocated in connection with other Awards.

Section 6.2 To Eligible Employees.

Subject to the limitations of the Plan and such limitations as the Board may
from time to time impose, the number of Shares as to which an Eligible Employee
may be granted an Award shall be determined by the Committee in its discretion;
provided, however, that in no event shall the number of Shares allocated to an
Eligible Employee in an Award exceed the number of Shares reserved to the Plan
and not allocated in connection with other Awards.

Section 6.3 Awards in General.

Each Award shall be evidenced by an Award Notice issued by the Committee to the
Eligible Director or Eligible Employee, which notice shall:

(a) specify the number of Shares covered by the Award;

(b) specify the date of grant of the Award;

(c) specify the dates on which such Shares shall become vested; and

(d) contain such other terms and conditions not inconsistent with the Plan as
the Board or Committee may, in its discretion, prescribe.

Section 6.4 Share Allocations.

Upon the grant of an Award to an Eligible Director or Eligible Employee, the
Committee shall notify the Funding Agent of the Award and of the number of
Shares subject to the Award. Thereafter, until such time as the Shares subject
to such Award become vested or are forfeited, the books and records of the
Funding Agent shall reflect that such number of Shares have been awarded to such
Award recipient.

Section 6.5 Dividend Rights.

(a) Unless the Committee determines otherwise with respect to any Award and
specifies such determination in the relevant Award Notice, any cash dividends or
distributions declared and paid with respect to Shares subject to the Award that
are, as of the record date for such dividend, allocated to an Eligible Director
or Eligible Employee in connection with such Award shall be

 

7



--------------------------------------------------------------------------------

promptly paid to and retained by such Eligible Director or Eligible Employee.
Any cash dividends declared and paid with respect to Shares that are not, as of
the record date for such dividend, allocated to any Eligible Director or
Eligible Employee in connection with any Award shall, at the direction of the
Committee, be held in the Trust or used to pay the administrative expenses of
the Plan, including any compensation due to the Funding Agent.

(b) Unless the Committee determines otherwise with respect to any Award and
specifies such determination in the relevant Award Notice, any dividends or
distributions declared and paid in property other than cash with respect to
Shares shall be subject to the same vesting and other restrictions as the Shares
to which the Award relates. Any such dividends declared and paid with respect to
Shares that are not, as of the record date for such dividend, allocated to any
Eligible Director or Eligible Employee in connection with any Award shall, at
the direction of the Committee, be held in the Trust or used to pay the
administrative expenses of the Plan, including any compensation due to the
Funding Agent or, in the case of a stock dividend, used for future Awards.

Section 6.6 Voting Rights.

(a) Each Eligible Director or Eligible Employee to whom an Award has been made
that is not fully vested shall have the right to exercise, or direct the
exercise of, all voting rights appurtenant to unvested Shares related to such
Award. Such a direction for any Shares as to which the Eligible Director or
Eligible Employee is not the record owner shall be given by completing and
filing, with the inspector of elections, the Funding Agent or such other person
who shall be independent of the Company as the Committee shall designate in the
direction, a written direction in the form and manner prescribed by the
Committee. If no such direction is given by an Eligible Director or Eligible
Employee, then the voting rights appurtenant to the Shares allocated to him
shall not be exercised.

(b) To the extent that the Fund contains Shares that are not allocated in
connection with an Award, all voting rights appurtenant to such Shares shall be
exercised by the Funding Agent in such manner as the Committee shall direct to
reflect the voting directions given by Eligible Directors or Eligible Employees
with respect to Shares allocated in connection with their Awards.

(c) The Committee shall furnish, or cause to be furnished, to each Eligible
Director or Eligible Employee who is not the record holder of the Shares
relating to his or her Award all annual reports, proxy materials and other
information furnished by the Company, or by any proxy solicitor, to the holders
of Shares.

Section 6.7 Tender Offers.

(a) Each Eligible Director or Eligible Employee to whom an Award has been made
that is not fully vested shall have the right to respond, or to direct the
response, with respect to the Shares related to such Award, to any tender offer,
exchange offer or other offer made to the holders of Shares. Such a direction
for any Shares as to which the Eligible Director or Eligible Employee is not the
record owner shall be given by completing and filing, with the inspector of
elections, the Funding Agent or such other person

 

8



--------------------------------------------------------------------------------

who shall be independent of the Company as the Committee shall designate in the
direction, a written direction in the form and manner prescribed by the
Committee. If no such direction is given by an Eligible Director or Eligible
Employee, then the Shares shall not be tendered or exchanged.

(b) To the extent that the Fund contains Shares that are not allocated in
connection with an Award, all responses to tender, exchange and other offers
appurtenant to such Shares shall be given by the Funding Agent in such manner as
the Committee shall direct to reflect the responses given by Eligible Directors
or Eligible Employees with respect to Shares allocated in connection with their
Awards.

(c) The Committee shall furnish, or cause to be furnished, to each Eligible
Director or Eligible Employee, all information furnished by the offeror to the
holders of Shares.

Section 6.8 Limitations on Awards.

(a) No Award shall be granted under the Plan prior to the later of the date on
which the Plan is approved by shareholders pursuant to section 9.9 or
October 16, 2007;

(b) No Award granted under the Plan shall become vested more rapidly than under
the following schedule unless, subject to restrictions contained in the OTS
Regulations, a different vesting schedule is established by the Committee and
specified in the agreement evidencing the Award:

(i) prior to the first anniversary of the grant date, no part of any Award shall
be vested in the absence of the death or Disability of the Award recipient or
upon a Change of Control;

(ii) on and after the first anniversary of the grant date and prior to the
second anniversary of the grant date, an Award will be vested as to a maximum of
twenty percent (20%) of the Shares subject to the Award when granted in the
absence of the death or Disability of the Award recipient or upon a Change of
Control;

(iii) on and after the second anniversary of the grant date and prior to the
third anniversary of the grant date, an Award may be vested as to a maximum of
forty percent (40%) of the Shares subject to the Award when granted in the
absence of the death or Disability of the Award recipient or upon a Change of
Control;

(iv) on and after the third anniversary of the grant date and prior to the
fourth anniversary of the grant date, an Award may be vested as to a maximum of
sixty percent (60%) of the Shares subject to the Award when granted in the
absence of the death or Disability of the Award recipient or upon a Change of
Control;

(v) on and after the fourth anniversary of the grant date and prior to the fifth
anniversary of the grant date, an Award may be vested as to a maximum of eighty
percent (80%) of the Shares subject to the Award when granted in the absence of
the death or Disability of the Award recipient or upon a Change of Control; and

 

9



--------------------------------------------------------------------------------

(vi) on and after the fifth anniversary of the grant date, the Award may be
vested as to one hundred percent (100%) of the Shares subject to the Award when
granted; and

(vii) an Award may become fully vested on the date of the Award holder’s death,
Disability or upon a Change of Control without regard to the time expired from
and after the Effective Date and the grant date.

(c) An Award by its terms shall not be transferable by the Eligible Director or
Eligible Employee other than by will or by the laws of descent and distribution,
and the Shares granted pursuant to such Award and held in the Fund shall be
distributable, during the lifetime of the Recipient, only to the Recipient.

ARTICLE VII

VESTING

Section 7.1 Vesting of Awards.

Subject to the terms and conditions of the Plan, unless otherwise determined by
the Committee and specified in the Award Notice relating to an Award, Shares
subject to each Award granted to an Eligible Director or Eligible Employee under
the Plan shall become vested as follows: (i) twenty percent (20%) of such Shares
shall become vested on the first anniversary of the date of grant; (ii) an
additional twenty percent (20%) of such Shares shall become vested on the second
anniversary of the date of grant; (iii) an additional twenty percent (20%) of
such Shares shall become vested on the third anniversary of the date of grant;
(iv) an additional twenty percent (20%) of such Shares shall become vested on
the fourth anniversary of the date of grant; (v) an additional twenty percent
(20%) of such Shares shall become vested on the fifth anniversary of the date of
grant; provided that to the extent that any Award shall not have become vested
prior to the date on which the Award holder terminates Service with an Employer
such Award shall not thereafter become vested and provided, further, an Award
shall become 100% vested upon the Award recipient’s death, Disability or upon
the occurrence of a Change of Control while in the Service of an Employer.

Section 7.2 Designation of Beneficiary.

An Eligible Director or Eligible Employee who has received an Award may
designate a Beneficiary to receive any undistributed Shares that are, or become,
available for distribution on, or after, the date of his death. Such designation
(and any change or revocation of such designation) shall be made in writing in
the form and manner prescribed by the Committee. In the event that the
Beneficiary designated by an Eligible Director or Eligible Employee dies prior
to the Eligible Director or Eligible Employee, or in the event that no
Beneficiary has been designated, any undistributed Shares that are, or become,
available for distribution on, or after, the Eligible Director’s or Eligible
Employee’s death shall be paid to the executor or administrator of the Eligible
Director’s or

 

10



--------------------------------------------------------------------------------

Eligible Employee’s estate, or if no such executor or administrator is appointed
within such time as the Committee, in its sole discretion, shall deem
reasonable, to such one or more of the spouse and descendants and blood
relatives of such deceased person as the Committee may select.

Section 7.3 Manner of Distribution.

(a) Except as provided in section 7.3(b), as soon as practicable following the
date any Shares granted pursuant to an Award become vested pursuant to sections
7.1, the Committee shall take such actions as are necessary to cause the
transfer of record ownership of the Shares that have become vested from the
Funding Agent to the Award holder and shall cause the Funding Agent to
distribute to the Award holder all property other than Shares then being held in
connection with the Shares being distributed.

(b) The Committee may, in its discretion, cause the transfer to an Award
recipient of record ownership of the Shares subject to such Award that have not
yet vested. Any such Shares shall be held in certificated form only, and the
certificate therefor shall bear the following or a substantially similar legend:

The securities evidenced hereby are subject to the terms of an Award Notice
dated [date] between the issuer and [name of Award recipient] pursuant to the
People’s United Financial, Inc. 2007 Recognition and Retention Plan, a copy of
which is on file with the issuer and may be inspected at the issuer’s executive
offices at 850 Main Street, Bridgeport, Connecticut 06604. No sale, transfer,
hypothecation or other disposition of these securities may be made except in
compliance with the terms of such Award Notice and the terms of the Plan.

(c) The Company’s obligation to deliver Shares with respect to an Award shall,
if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Eligible Director or
Eligible Employee or Beneficiary to whom such Shares are to be delivered, in
such form as the Committee shall determine to be necessary or advisable to
comply with the provisions of applicable federal, state or local law. It may be
provided that any such representation shall become inoperative upon a
registration of the Shares or upon the occurrence of any other event eliminating
the necessity of such representation. The Company shall not be required to
deliver any Shares under the Plan prior to (i) the admission of such Shares to
listing on any stock exchange on which Shares may then be listed, or (ii) the
completion of such registration or other qualification under any state or
federal law, rule or regulation as the Committee shall determine to be necessary
or advisable.

Section 7.4 Taxes.

The Company, the Committee or the Funding Agent shall have the right to require
any person entitled to receive Shares pursuant to an Award to pay the amount of
any tax which is required to be withheld with respect to such Shares, or, in
lieu thereof, to retain, or to sell without notice, a sufficient number of
Shares to cover the amount required to be withheld.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT AND TERMINATION

Section 8.1 Termination.

The Board may suspend or terminate the Plan in whole or in part at any time by
giving written notice of such suspension or termination to the Committee;
provided, however, that the Plan may not be terminated while there are
outstanding Awards that may thereafter become vested. Upon the termination of
the Plan, the Funding Agent shall make distributions from the Fund in such
amounts and to such persons as the Committee may direct and shall return the
remaining assets of the Fund, if any, to the Company.

Section 8.2 Amendment.

The Board may amend or revise the Plan in whole or in part at any time, but no
amendment shall be made that would impair the rights of an Eligible Director or
Eligible Employee under an Award theretofore granted, without such Eligible
Director’s or Eligible Employee’s consent.

Section 8.3 Adjustments in the Event of a Business Reorganization.

(a) In the event of any merger, consolidation, or other business reorganization
(including but not limited to a Change of Control) in which People’s United
Financial, Inc. is the surviving entity, and in the event of any stock split,
stock dividend or other event generally affecting the number of Shares held by
each person who is then a holder of record of Shares, the number of Shares held
or permitted to be held in the Fund, the number of Shares covered by outstanding
Awards, and the number of Shares available as Awards in total or to particular
individuals or groups shall be adjusted to account for such event. Such
adjustment shall be effected by multiplying such number of Shares by an amount
equal to the number of Shares that would be owned after such event by a person
who, immediately prior to such event, was the holder of record of one Share,
unless the Committee, in its discretion, establishes another appropriate method
of adjustment.

(b) In the event of any merger, consolidation, or other business reorganization
(including but not limited to a Change of Control) in which People’s United
Financial, Inc. is not the surviving entity, the Funding Agent shall hold in the
Fund any money, stock, securities or other property received by holders of
record of Shares in connection with such merger, consolidation, or other
business reorganization. Any Award with respect to which Shares had been
allocated to an Eligible Director or Eligible Employee shall be adjusted by
allocating to the Eligible Director or Eligible Employee receiving such Award
the amount of money, stock, securities or other property received by the Funding
Agent for the Shares allocated to such Eligible Director or Eligible Employee,
and such money, stock, securities or other property shall be subject to the same
terms and conditions of the Award that applied to the Shares for which it has
been exchanged.

 

12



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Status as an Employee Benefit Plan.

This Plan is not intended to satisfy the requirements for qualification under
section 401(a) of the Code or to satisfy the definitional requirements for an
“employee benefit plan” under section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended. It is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Plan shall be
construed and administered so as to effectuate this intent.

Section 9.2 No Right to Continued Employment.

Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or the Committee with respect to the Plan shall be held or
construed to confer upon any Eligible Director or Eligible Employee any right to
continue in the service of any Employer. The Employers reserve the right to
remove any Eligible Director or dismiss any Eligible Employee or otherwise deal
with any Eligible Director or Eligible Employee to the same extent as though the
Plan had not been adopted.

Section 9.3 Construction of Language.

Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to an Article or section number shall refer to an
Article or section of this Plan unless otherwise indicated.

Section 9.4 Governing Law.

The Plan shall be construed and enforced in accordance with the laws of the
State of Delaware without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by the federal laws
of the United States of America. The Plan shall be construed to comply with
applicable OTS Regulations.

Section 9.5 Headings.

The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.

Section 9.6 Non-Alienation of Benefits.

The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts; provided,
however, that any recipient of an Award who makes an election pursuant to
section 83(b) of the Code to include the value of the Shares subject to such
Award

 

13



--------------------------------------------------------------------------------

in gross income for federal income purposes when granted rather than when vested
shall have the right to margin such Shares to finance the payment of taxes. Any
Shares so margined shall nevertheless remain subject to the forfeiture
provisions and other terms and conditions of the Award.

Section 9.7 Notices.

Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
personally delivered or 5 days after mailing if mailed, postage prepaid, by
registered or certified mail, return receipt requested, addressed to such party
at the address listed below, or at such other address as one such party may by
written notice specify to the other:

(a) If to the Committee:

People’s United Financial, Inc.

850 Main Street

Bridgeport, Connecticut 06604

Attention: Corporate Secretary

(b) If to an Eligible Director or Eligible Employee, to the Eligible Director’s
or Eligible Employee’s address as shown in the Employer’s records.

Section 9.8 Required Regulatory Provisions.

The making and payment of Awards under this Plan shall be conditioned upon and
subject to compliance with section 18(k) of the Federal Deposit Insurance Act,
12 U.S.C. 1828(k), and the rules and regulations promulgated thereunder.

Section 9.9 Approval of Shareholders.

The Plan shall not be effective or implemented unless approved by the holders of
a majority of the total votes eligible to be cast at any duly called annual or
special meeting of the Company in which case the Plan shall be effective as of
the later of (a) October 16, 2007 or (b) the date of such approval. No Award
shall be made prior to the date on which the Plan becomes effective.

 

14